Case: 21-40602     Document: 00516339513         Page: 1     Date Filed: 06/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-40602                             June 1, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Lisa Marie Searcy,

                                                           Plaintiff—Appellant,

                                       versus

   Texas Attorney General Warren Kenneth Paxton, Jr.;
   Helen Truscott, Attorney; Jennifer Burnett, Attorney; Jana
   Wheeler, Attorney; Mark Aronowitz, Attorney; et al,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:21-cv-113


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lisa Marie Searcy, Galveston County Jail inmate # 347183, filed an
   action under 42 U.S.C. § 1983 against, inter alia, Texas Attorney General



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40602       Document: 00516339513           Page: 2     Date Filed: 06/01/2022




                                      No. 21-40602


   Warren Kenneth Paxton, Jr., for various alleged violations of her
   constitutional rights related to pending state criminal charges and a child-
   custody case. Proceeding pro se, Searcy challenges: the dismissal without
   prejudice, under Federal Rule of Civil Procedure 41(b), of her action for want
   of prosecution because she did not comply with a district-court order to file
   an amended complaint on the court’s prisoner’s-civil-rights complaint form;
   and the district court’s denial of relief under Federal Rule of Civil Procedure
   60(b).
            A district court’s sua sponte dismissal is typically reviewed for abuse
   of discretion. E.g., McNeal v. Papasan, 842 F.2d 787, 789–90 (5th Cir. 1988).
   A heightened standard of review applies, however, where, as in this matter,
   plaintiff’s action likely would be barred by a statute of limitations if it were
   dismissed without prejudice. See Millan v. USAA Gen. Indem. Co., 546 F.3d
   321, 325–26 (5th Cir. 2008) (explaining “where the applicable statute of
   limitations likely bars future litigation, a district court’s dismissal . . . should
   be reviewed under the same heightened standard used to review a dismissal
   with prejudice”). In such instances, a Rule 41(b) dismissal is tantamount to
   a dismissal with prejudice. McNeal, 842 F.2d at 793 n.1 (explaining “when
   the statute of limitations on a claim has expired, a dismissal of that claim
   without prejudice is, in reality, a sanction no less harsh than a dismissal with
   prejudice”). A dismissal with prejudice is improper unless the record
   evidences “both (1) a clear record of delay or contumacious conduct by the
   plaintiff, and (2) that a lesser sanction would not better serve the best
   interests of justice”. Id. at 790. Failure to comply with “a few” orders
   ordinarily will not be sufficient to satisfy the heightened standard. See Berry
   v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191–92 & n.6 (5th Cir. 1992)
   (explaining “[g]enerally, where a plaintiff has failed only to comply with a
   few court orders or rules, we have held that the district court abused its
   discretion in dismissing the suit with prejudice”).




                                            2
Case: 21-40602     Document: 00516339513           Page: 3   Date Filed: 06/01/2022




                                    No. 21-40602


          Here, there is no clear record of delay or contumacious conduct, or
   any evidence that the court considered a lesser sanction. See McNeal, 842
   F.2d at 790. Two days before the court’s deadline for filing an amended
   complaint on the correct form, Searcy mailed what, in essence, was an
   amended complaint on a different form. Therefore, given the absence of a
   clear record of delay or contumacious conduct, the dismissal of Searcy’s
   claim was an abuse of discretion. (As a result, we need not address the denial
   of the Rule 60(b) motion.)
          VACATED and REMANDED.




                                         3